Citation Nr: 0210475	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-04 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary diseases (COPD).

2.  Entitlement to service connection for nicotine 
dependence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Bronchitis, COPD and nicotine addiction were each first 
identified many years after the veteran was released from 
service.

3.  The veteran used tobacco productive before, during, and 
after his military service; any current medical opinion as to 
when the veteran became nicotine dependent would be based 
upon pure speculation or remote possibility.

4.  Bronchitis, COPD, and nicotine addiction are not shown to 
be related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Neither bronchitis nor COPD was incurred in or aggravated 
during the veteran's active service, and neither is shown to 
be secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2001).

2.  Nicotine dependence was not incurred in or aggravated 
during the veteran's service.  38 U.S.C.A. §§ 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has testified before the RO in January 1999 and 
submitted statements in support of his claims.  In sum, he 
has contended that although he smoked a few times prior to 
service, his nicotine dependence began during his military 
service when he started smoking 11/2 to 2 packs per day.  The 
veteran argued that the military condoned and encouraged 
cigarette smoking and that he became nicotine dependent 
during service.  He has been diagnosed with COPD secondary to 
cigarette abuse, and attributes the development of COPD to 
the cigarette smoking habit he allegedly developed in 
service. 

As a preliminary matter, the Board observes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000, 114 
Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
was signed into law.  Besides eliminating the well-grounded-
claim requirement for benefits, this law heightened VA's duty 
to notify a claimant of the information necessary to 
substantiate the claim and clarified VA's duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  In August 2001 VA promulgated revised regulations to 
implement these changes in the law.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to this claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the veteran was properly informed of 
the requirements for establishing service connection for 
tobacco addiction, bronchitis and COPD because of tobacco use 
in service.  The veteran was also informed of the evidence 
the RO had considered and its reasons for denying his claims.

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file to the 
extent possible, including treatment records supporting 
diagnoses of nicotine addiction, bronchitis, and COPD.  In 
addition the RO has provided the veteran with VA examinations 
to determine the nature of his disabilities.  After reviewing 
the claims file, the Board finds that there has been 
compliance with the assistance provisions set forth in the 
new law and regulations concerning the veteran's claims.

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Legal Criteria.  Service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

If there is no evidence of a chronic condition during service 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West Supp. 2001); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect claimants who filed claims on or before 
June 9, 1998, such as the instant claim filed in November 
1997.

Service connection for disability may be awarded on a direct 
basis if the evidence establishes that an underlying disease 
or injury was caused by tobacco use during service or on a 
secondary basis in cases of disability attributable to 
tobacco use subsequent to military service if nicotine 
addiction arose in service and was proximate cause of the 
death or disability.

Service connection for disability attributable to tobacco use 
subsequent to military service on the basis that such tobacco 
use resulted from nicotine dependence arising in service, 
depends upon affirmative answers to the following two 
questions: 

1. whether the claimant acquired a dependence on 
nicotine in service; and 

2. whether that dependence may be considered the 
proximate cause of disability or death resulting from 
the use of tobacco products by the claimant.  

If each of these two questions is answered in the 
affirmative, service connection may be established on a 
secondary basis.  See VAOPGCPREC 19-97.

Whether the veteran is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  See also, Davis v. West, 13 Vet. 
App. 178 (1999).  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), nicotine dependence is 
recognized as a substance abuse disorder.  DSM-IV at 108-09, 
133-34.

For claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  See Veterans Benefits Administration 
letter 97-09 (January 28, 1997).  For claims alleging 
secondary service connection for a current disease on the 
basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  See 
Under Secretary of Benefits letter 20-97-14 (July 24, 1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court held that, when all of the 
evidence is assembled, VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  See also 38 
U.S.C.A. § 5107(b) (West 1991).


Background.  The veteran served on active duty from May 1967 
to February 1971. During his enlistment examination in May 
1967, the veteran reported that he had a history of chronic 
cough and the physician noted the following:  "Recent dry 
cough -- attributed to smoking."  Service medical records 
reveal some history of sinus and allergy related respiratory 
problems.  There is no mention of any tobacco related 
respiratory problems during service.  At the time of his 
separation examination, his respiratory system was normal.

In November 1997, the veteran filed a claim seeking, in 
pertinent part, service connection for COPD "due to tobacco 
use in military svc."  He also indicated that he was seeking 
compensation for bronchitis.  

The RO sent the veteran a letter in March 1998 requesting 
that the veteran provided information regarding his use of 
tobacco products.  However he failed to respond to letter, 
and by rating action in May 1998 service connection was 
denied.

The veteran offered testimony at a personal hearing at the RO 
in January 1999.  He testified that his bronchitis began in 
service and it was almost like pneumonia.  He was treated 
with "some cough syrup and stuff like that."  After service 
he would periodically "have episodes of acute bronchitis 
which was chronic and actually it was exacerbated due to my 
nicotine addiction."  He began smoking prior to service 
while in high school.  He stopped smoking but was still 
nicotine addicted.  He had been treated with nicotine resin 
but its use was discontinued due to his addiction.  He now 
buys Nicorette on his own.

VA medical records for the veteran include a progress note 
dated in March 1999 which is as follows:

To whom it may concern:  [the veteran] as 
likely as not became addicted to nicotine 
while on active duty in the U.S. Navy.

The veteran was accorded an examination for disability 
evaluation purposes by VA in April 1999.  The report of this 
examination reflects that the veteran reported being a non-
smoker before entering service, except for perhaps 1 
cigarette every 2 to 3 weeks on social occasions.  In service 
he received free cigarettes and began smoking on a regular 
basis.  He continued smoking throughout service and 
afterwards.  He generally smoked 1 1/2 packs a day.  He 
attempted to discontinue smoking in 1991 using Nicorette gum.  
He did not smoke for 2 years then began again until August 
1997 at which time he decided to quit completely when 
pulmonary function tests indicated that his lungs had been 
affected.  Since then he had not smoked any cigarettes, but 
continued to use Nicorette gum.  His primary complaint was 
shortness of breath on exertion.  He had a cough which 
manifested itself primarily when he was exposed to cigarette 
smoke or exhaust fumes.  The diagnoses were COPD, moderately 
symptomatic, and nicotine addiction which as likely as not 
began when he entered military serviced in 1952. 

In a VA examination in February 2002, by the same examiner, 
the examination report was essentially repeated.  The 
diagnoses was COPD secondary to cigarette abuse.  The 
examiner noted the following:

After re-reviewing of his records, it is 
impossible to say whether his nicotine 
dependence developed before, during, or 
after his military service without 
resorting to complete speculation.  There 
is insufficient evidence in his C-file 
and medical records to make that 
determination.

In support of his claim, the veteran submitted VA medical 
treatment records, including a copy of a spirometer data 
record dated in February 1990.  This report reveals evidence 
of moderate obstructive disease, but no diagnosis was 
recorded.  The records also reveal intermittent treatment for 
sinus and upper respiratory infections, persistent nasal 
discharge, chronic bronchitis, COPD and tobacco/nicotine 
addiction.


Analysis.  The Board has considered whether service 
connection is warranted on a direct basis for bronchitis and 
COPD.  Medical records dated more than 20 years after the 
veteran's release from service reflect that he has been 
diagnosed with chronic bronchitis and COPD.  However, no 
evidence has been presented to show that bronchitis or COPD 
was present during service or for many years thereafter, or 
that the current bronchitis and COPD are related to his 
military service.  The veteran has not alleged, and the 
evidence does not suggest, that his chronic bronchitis or his 
COPD is related to his tobacco use during his almost 3 years 
and 9 months of military service versus his tobacco use for 
more than 20 years after service.  The overwhelming majority 
of his cigarette smoking occurred when he was not in the 
military.  Available treatment records do not contain any 
medical evidence linking chronic bronchitis or COPD to 
tobacco use during service.  The veteran has not identified 
any source that might provide such evidence.  The Board finds 
that the veteran has failed to set forth any competent 
medical evidence showing a causal relationship between his 
chronic bronchitis and COPD and his tobacco use during 
service.  Accordingly, there is no basis for the grant of 
service connection for bronchitis or COPD on a direct basis.

In order to establish service connection for chronic 
bronchitis or COPD on a secondary basis, the veteran must 
first establish that he is entitled to service connection for 
nicotine dependence.  Medical evidence is required to show 
that a veteran incurred a nicotine dependence, a psychiatric 
disability, during his military service or that this disorder 
is otherwise related to such service.  In the case at hand, 
the veteran alleges that he developed nicotine dependence 
during service.  The service medical records are negative for 
a diagnosis of nicotine dependence or any evidence relating 
to such a disorder.  Nicotine dependence was first medically 
identified more than 20 years after the veteran's release 
from service.

The veteran has offered satisfactory lay evidence of tobacco 
use in service and for many years thereafter by his sworn 
testimony before the RO.  He also admitted to tobacco use 
prior to service.  The veteran's pre-service use of tobacco 
products is supported by his enlistment examination which 
reflects that he reported a cough which the examining 
physician attributed to smoking.  The record also reflects 
that many years after the veteran's release from service he 
was diagnosed with nicotine dependence.  The Board must 
determine whether the veteran acquired a dependence on 
nicotine during his military service.

It is not sufficient that the veteran merely states that he 
developed a regular smoking habit during service and 
continued to smoke thereafter, or that cigarettes were 
plentiful and free during the period in which he served.  Lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Board accepts as true the contention 
that the veteran smoked during service, neither the Board nor 
the veteran is qualified to express a competent medical 
opinion as to whether nicotine dependence, a psychiatric 
disorder, began while the veteran was in service or that such 
a disorder is due to the in-service smoking versus the pre-
service smoking or the post-service smoking.  See Colvin v. 
Derwinski, 4 Vet. App. 132 (1992).

In general, when medical evidence is necessary to establish 
service connection, the Board accords the highest degree of 
probative value to medical opinions that reflect a review of 
pertinent information in the claims folders and service 
medical records and that explain the medical basis and 
rationale for the conclusions reached.  Lesser probative 
value is accorded medical opinions that are conclusory or 
contradictory, or that fail to involve a review of all of the 
available evidence.

VA medical records for the veteran include a progress note 
dated in March 1999 which reflects that a physician stated 
that the veteran as likely as not became addicted to nicotine 
while he was in the military service.  The physician did not 
indicate the factual basis for his opinion, nor did he 
provide any rationale for this opinion.  There is no 
indication that the physician was aware that the veteran 
reported a cough at the time he was examined for service in 
1967 or that the physician who examined the veteran in 1967 
attributed the cough to smoking.  Accordingly, this opinion 
is of very little probative value.

The VA physician who examined the veteran for disability 
evaluation purposes in April 1999 likewise indicated that the 
veteran's nicotine addiction as likely as not began when he 
entered military serviced in 1952.  This examiner's opinion 
was based upon the veteran's report that he essentially was a 
non-smoker before entering service.  The physician did not 
comment on the enlistment examination which had recorded a 
dry cough attributed to smoking.  In addition the examiner 
indicated that the veteran's nicotine addiction began when he 
entered military serviced in 1952.  The veteran actually 
began military service in 1967.  No historical data was cited 
to support the opinion as to when the veteran's nicotine 
addiction began and no rationale was provided for the 
opinion.  Thus, this opinion is likewise of very little 
probative value.

The same physician who examined the veteran in April 1999 
again examined the veteran in February 2002.  The physician 
offered his opinion that the veteran's COPD was secondary to 
cigarette abuse.  However, the physician stated that it was 
impossible to say whether his nicotine dependence developed 
before, during, or after his military service without 
resorting to complete speculation.  As noted above, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in favor of the claimant.  
Reasonable doubt is defined as a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  The Board places great 
probative value to the opinion of the VA physician who, after 
examination of the veteran and consideration of information 
contained in the claims folder, including the service medical 
records reflecting that he veteran had a cough attributed to 
smoking when he was examined for service, concluded that it 
was impossible to say whether his nicotine dependence 
developed before, during, or after his military service 
without resorting to complete speculation.

Since the record establishes that the veteran used tobacco 
products prior to service, during service, and for many years 
thereafter, and since nicotine dependence was not medically 
identified until more than 20 years after the veteran's 
release from service, the Board concurs with the opinion of 
the VA physician that a conclusion that the veteran met the 
criteria for a diagnosis of nicotine dependence during his 
military service, or that the veteran's cigarette smoking 
during service caused his nicotine dependence, as opposed to 
cigarette smoking during periods when the veteran was not in 
service, would be based on nothing more than pure 
speculation.  A grant of service connection may not be based 
on pure speculation or remote possibility.  Accordingly, 
service connection is not warranted for nicotine dependence.  
Inasmuch as the Board has concluded that service connection 
is not warranted for nicotine dependence, there is no basis 
for the grant of service connection for bronchitis or COPD on 
a secondary basis to nicotine addiction.


ORDER

Service connection for nicotine dependence is denied.

Service connection for bronchitis and COPD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

